DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (US 10,097,719).
Regarding claim 1, Yamaguchi discloses a system comprising: 
a detection device including a detector that detects a nearby event and a first controller that transmits data related to an event detected by the detector to an external device (see Fig. 1, col 8 lines 42-53, col 9 line 58-col 10 line 8, col 10 line 62-col 11 line 3, and col 14 lines 6-24, approach detection module 195 detects the presence  of a person near the printer 150, a light emission control module 190 controls a visible light communication module 155 to transmit designation information to a mobile terminal 100, the designation information can be an IP address, MAC address, terminal name, etc., the information is used for pairing of the mobile terminal 100 to the printer 150); 
a processing device including a processor that performs processing or a second controller that controls the detection device (see Fig. 1, col 8 lines 42-59, col 9 lines 4-12, and col 10 lines 39-54, printer 150 includes a communication control module 165 for receiving information from mobile terminal 100); and 
an external device including 
a generation unit that receives and analyzes the data transmitted from the first controller, and generates control information for controlling the processor or the detection device (see Fig. 1, col 4 line 38-col 5 line 3, col 5 line 41-col 6 line 47, col 8 lines 54-59, col 10 lines 39-54, col 11 lines 22-52, and col 14 lines 15-24, mobile terminal 100 receives designation information from printer 150 via visible light communication and then analyzes the information and communicates with printer 150 through wireless/Bluetooth to send a print job and associated setting values for execution by printer 150), and 
a transmitter that transmits the control information to the second controller associated with the first controller from which the data is transmitted (see Fig. 1, col 6 lines 43-47, and col 16 lines 43-53, mobile terminal 100 receives designation information from printer 150 via visible light communication and then analyzes the information and communicates with printer 150 through wireless/Bluetooth to send a print job and associated setting values for execution by printer 150).
Regarding claim 2, Yamaguchi discloses a system comprising:
a detection device including a detector that detects a nearby event and a first controller that transmits data related to an event detected by the detector to an external device (see Fig. 1, col 8 lines 42-53, col 9 line 58-col 10 line 8, col 10 line 62-col 11 line 3, and col 14 lines 6-24, approach detection module 195 detects the presence  of a person near the printer 150, a light emission control module 190 controls a visible light communication module 155 to transmit designation information to a mobile terminal 100, the designation information can be an IP address, MAC address, terminal name, etc., the information is used for pairing of the mobile terminal 100 to the printer 150); 
a processing device including a processor that performs processing or a second controller that controls the detection device (see Fig. 1, col 8 lines 42-59, col 9 lines 4-12, and col 10 lines 39-54, printer 150 includes a communication control module 165 for receiving information from mobile terminal 100); and 
an external device including 
a generation unit that receives and analyzes the data transmitted from the first controller, and generates control information for controlling the processor or the detection device (see Fig. 1, col 4 line 38-col 5 line 3, col 5 line 41-col 6 line 47, col 8 lines 54-59, col 10 lines 39-54, col 11 lines 22-52, and col 14 lines 15-24, mobile terminal 100 receives designation information from printer 150 via visible light communication and then analyzes the information and communicates with printer 150 through wireless/Bluetooth to send a print job and associated setting values for execution by printer 150), and 
a transmitter that transmits the control information to the second controller associated with the first controller from which the data is transmitted (see Fig. 1, col 6 lines 43-47, and col 16 lines 43-53, mobile terminal 100 receives designation information from printer 150 via visible light communication and then analyzes the information and communicates with printer 150 through wireless/Bluetooth to send a print job and associated setting values for execution by printer 150),
wherein the transmitter specifies the second controller associated with identification information of the first controller from which the data is transmitted, and transmits the control information to the specified second controller (see col 4 lines 38-57, col 6 lines 20-27, col 8 lines 16-25, col 11 lines 45-52, and col 14 lines 15-24, printer 150 uses visible light communication to transmit ID information, such as IP address information, to mobile terminal 100, mobile terminal 100 uses this information to communicate with the communication control module 165 of printer 150 to transmit a print job).
Regarding claims 3 and 4, Yamaguchi further discloses wherein one controller of either the first controller or the second controller transmits, to the external device, association information for associating identification information of the other controller with identification information of the controller itself (see col 4 lines 38-57, col 6 lines 20-27, col 8 lines 16-25, col 11 lines 45-52, and col 14 lines 15-24, printer 150 uses visible light communication to transmit ID information, such as IP address information, to mobile terminal 100, mobile terminal 100 uses this information to communicate with the communication control module 165 of printer 150 to transmit a print job).
Regarding claims 5 and 6, Yamaguchi further discloses wherein in a case in which the detection device is connected to the processing device, the second controller acquires identification information of the first controller from the first controller and transmits the association information (see Fig. 1, col 8 lines 42-53, col 9 line 58-col 10 line 8, col 10 line 62-col 11 line 3, and col 14 lines 6-24, printer 150 transmits designation information to a mobile terminal 100, the designation information can be an IP address, MAC address, terminal name, etc., the information is used for pairing of the mobile terminal 100 to the printer 150, all modules of printer 150 have access to the identification information).
Regarding claims 7 and 8, Yamaguchi further discloses wherein in a case in which the detection device is connected to the processing device, the first controller acquires identification information of the second controller from the second controller and transmits the association information (see Fig. 1, col 8 lines 42-53, col 9 line 58-col 10 line 8, col 10 line 62-col 11 line 3, and col 14 lines 6-24, printer 150 transmits designation information to a mobile terminal 100, the designation information can be an IP address, MAC address, terminal name, etc., the information is used for pairing of the mobile terminal 100 to the printer 150, all modules of printer 150 have access to the identification information).
Regarding claims 9-12, Yamaguchi further discloses wherein the second controller controls the processor or the detection device on a basis of the control information acquired from the external device (see Fig. 1, col 4 line 38-col 5 line 3, col 5 line 41-col 6 line 47, col 8 lines 54-59, col 10 lines 39-54, col 11 lines 22-52, and col 14 lines 15-24, mobile terminal 100 receives designation information from printer 150 via visible light communication and then analyzes the information and communicates with printer 150 through wireless/Bluetooth to send a print job and associated setting values for execution by printer 150).
Regarding claims 13-16, Yamaguchi further discloses wherein the first controller transmits the data to the external - 59 -device in a state in which an amount of power supplied to the second controller is limited (see col 9 line 58-col 10 line 30 and col 17 lines 46-67, printer 150 can function in a low-power-consumption mode during the detection of a person near printer 150 and during transmission of designation information between printer 150 and mobile terminal 100).
Regarding claims 17 and 18, Yamaguchi further discloses wherein the limitation is removed after the second controller receives the control information transmitted from the transmitter (see col 9 line 58-col 10 line 30, printer 150 enters a print mode when print data is received from the mobile terminal 100 and when printing the print job).
Regarding claim 19, Yamaguchi discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for processing information, the process comprising: 
receiving and analyzing data transmitted from a detection device that detects a nearby event, and generating control information for controlling a processing device that performs processing or the detection device (see Fig. 1, col 4 line 38-col 5 line 3, col 5 line 41-col 6 line 47, col 8 lines 54-59, col 10 lines 39-54, col 11 lines 22-52, and col 14 lines 15-24, mobile terminal 100 receives designation information from printer 150 via visible light communication and then analyzes the information and communicates with printer 150 through wireless/Bluetooth to send a print job and associated setting values for execution by printer 150); and 
transmitting the control information to the processing device associated with the detection device from which the data is transmitted (see Fig. 1, col 6 lines 43-47, and col 16 lines 43-53, mobile terminal 100 receives designation information from printer 150 via visible light communication and then analyzes the information and communicates with printer 150 through wireless/Bluetooth to send a print job and associated setting values for execution by printer 150).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677